Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Employment Agreement by and between
Zachary C. Parker (“Employee”) and TeamStaff, Inc. (the “Company”), is made and
entered into this 1st day of June, 2011.

 

RECITALS

 

WHEREAS, the Company and the Employee have entered into that certain Employment
Agreement dated February 9, 2010 (the “Original Agreement”);

 

WHEREAS, the Company and the Employee wish to make certain changes to the
Original Agreement, as described herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

AGREEMENT

 

1.             Definitions.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Original
Agreement.

 

2.             Amendments to Original Agreement.

 

(a)           Section 1.3(a)(i) of the Original Agreement is hereby amended by
deleting  the first sentence thereof and replacing it with the following new
language:

 

a.                                       (i) An acquisition (other than directly
from the Company) of any voting securities of the Company (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding Voting Securities (provided, however, if such Person is Wynnefield
Capital Inc. and/or its affiliates, the relevant percentage shall be equal to
the sum of (i) 27% plus (ii) such additional percentage as may be caused by the
issuance of the maximum amount of securities issuable pursuant to the
convertible debentures and warrants that the Company may issue pursuant to that
certain debenture purchase agreement dated as of June 1, 2011 between the
Company and Wynnefield Capital, Inc. or its affiliates, and such percentage
shall be referred to herein as the “WCI Percentage”); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other

 

--------------------------------------------------------------------------------


 

Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
or (2) the Company or any Subsidiary.

 

(b)           Section 1.3(c)(i) of the Original Agreement is hereby amended by
deleting clause (3) thereof and replacing it with the following new language:

 

(3) no Person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary) becomes Beneficial Owner of twenty percent (20%)
or more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities (except that if such Person is Wynnefield Capital
Inc. and/or its affiliates, then the relevant percentage shall be the WCI
Percentage) as a result of such merger, consolidation or reorganization, a
transaction described in clauses (1) through (3) shall herein be referred to as
a “Non-Control Transaction”; or . . . .

 

3.             Miscellaneous Provisions.

 

(a)           Governing Law.  This Amendment shall in all respects be governed
by and construed in accordance with the laws of the State of Georgia without
giving effect to any conflicts of law principles.

 

(b)           No Other Amendment.  Except as expressly provided in this
Amendment, the Original Agreement (a) has not otherwise been modified by the
parties and (b) all other terms and conditions of the Original Agreement shall
remain in full force and effect and are hereby ratified, affirmed and approved.

 

(c)           Entire Agreement.  This Amendment constitutes the entire agreement
between the parties hereto with respect to its subject matters and supersedes
all prior arrangements and understandings, written or oral, between the parties
hereto with respect to the transactions contemplated hereby.

 

(d)           Binding Agreement.  This Amendment and all of the provisions
hereof shall inure to the benefit of, and be binding upon, the parties hereto
and their respective heirs, devisees, successors and assigns and are not
intended to confer upon any other person any rights or remedies hereunder.

 

(e)           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Amendment have duly executed it as of
the date set forth above.

 

TeamStaff, Inc.

 

 

 

 

 

By:

/s/ John E. Kahn

 

John E. Kahn,

 

Chief Financial Officer

 

 

 

 

 

Zachary C. Parker

 

 

 

/s/ Zachary C. Parker

 

Zachary C. Parker

 

 

3

--------------------------------------------------------------------------------